UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



SUHAIL ABDU ANAM, et al.,

                       Petitioners,

                 v.                                  Civil Action No. 04-1194 (TFH)

BARACK H. OBAMA, et al.,

                       Respondents.


                                             ORDER

       Pending before the Court is Petitioners’ Motion to Compel Compliance with Sections

I.D.1 and I.E.1 of the Case Management Order and to Set a Schedule (Dkt. No. 370). Petitioners

request that the Court clarify Sections I.D.1 and I.E.1 of the Case Management Order (“CMO”)

issued in In re Guantanamo Bay Detainee Litig., Misc. No. 08-0442, Dkt. No. 940 (Nov. 6,

2008) (TFH), amended by, Misc. No. 08-0442, Dkt. No. 1315 (Dec. 16, 2008) (TFH), and

adopted by Judge Henry H. Kennedy to “govern the proceedings in this case.” Order (Dkt. No.

376) (Feb. 10, 2009). Upon consideration of the motion, the government’s response, the

petitioners’ reply, as well as supplements to the motion, the Court hereby

       ORDERS that, pursuant to Section I.E.1(2), the government shall disclose to a

petitioner all forms of the statements made or adopted by the petitioner that the government

relies on to justify detention, including any (i) audio recordings of the statements, (ii) video

recordings of the statements; (iii) transcripts of the statements; (iv) contemporaneous notes

taken during the statements; or (v) records or reports of the statements prepared by persons

other than the persons who prepared the summaries of the statements already produced. See
Zaid v. Bush, No. 05-cv-1646 (Dkt. No. 130) (D.D.C. Jan. 22, 2009) (Bates, J.) (“The phrase

‘in whatever form’ is plainly meant to expand respondents’ obligation, not to cabin it. As

written, section I.E.1(2) requires that if respondents rely on one of petitioner’s statements to

justify detention, then they must produce all forms of that statement.”). The Court further

       ORDERS that, pursuant to Section I.E.1(3), the government shall disclose to a

petitioner information about the circumstances surrounding the taking of the statements made

or adopted by the petitioner that the government relies on to justify detention, “including but

not limited to any evidence of coercive techniques used during any interrogation or any

inducements or promises made.” Zaid v. Bush, No. 05-cv-1646 (Dkt. No. 96) (D.D.C. Dec.

22, 2008) (Bates, J.). The Court further

       ORDERS that Petitioners’ Motion to Compel Compliance with Sections I.D.1 and I.E.1

of the Case Management Order and to Set a Schedule is GRANTED IN PART as to the

information and evidence identified above, and DENIED IN PART as to all other respects.

Petitioners are granted leave to file supplements to their motions for additional discovery

pursuant to Section I.E.2 of the CMO later in these proceedings. The Court further

       ORDERS that the government’s Section I.D.1 and I.E.1 disclosures pursuant to this

order are due by May 26, 2009.

       SO ORDERED.




May 11, 2009                                                        /s/
                                                            Thomas F. Hogan
                                                       United States District Judge


                                                2